                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. S:18-CR-23S-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
MICHAEL SPEIGHT,                              )
                                              )
                          Defendant.          )


       On December 28, 2020, Michael Speight ("Speight" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 11S-391, § 603(b),

132 Stat. S194, S238-41 (2018) (codified as amended at 18 U.S.C. § 3S82) [D.E. 413]. On May 14,

2021, Speight, through counsel, filed a memorandum in support and exhibits [D.E. 437, 438]. On

May 28, 2021, the government responded in opposition and filed an exhibit [D.E. 444]. As

explained below, the court denies Speight's motion.

                                                  I.

       On August 23, 2018, pursuant to a written plea agreement, Speight pleaded guilty to

conspiracy to possess with the intent to distribute a quantity of cocaine base (crack). See [D.E. 1,

140, 142]. On December 13, 2018, the court held Speight' s sentencing hearing and adopted the facts

set forth in the Presentence Investigation Report ("PSR"). See [D.E. 20S, 21 S, 216, 306]. The court

calculated Speight's total offense level to be 23, his criminal history category to be m, and his

advisory guideline range to be 57 to 71 months' imprisonment. See [D.E. 216] 1; [D.E. 306] S.

After thoroughly considering all relevant factors under 18 U.S.C. § 3SS3(a), the court sentenced

Speight to 60 months' imprisonment. See [D.E. 21S] 2; [D.E. 306] 5--16. The court also announced
that even if it miscalculated the advisory guideline range, then it would impose the same sentence

as an alternative variant sentence. See [D.E. 306] 16. Speight did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  2
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant is-

                            Q) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because of the aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                   3
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionin the term.of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See, e.g.• United States v. High. 997 F.3d 181, 186 (4th Cir. 2021); United States

 v.Kibble, 992F.3d326, 330-31 (4th.Cir. 2021); UnitedStatesv. McCoy. 981 F.3d271, 280-84 (4th

 Cir. 2020). Rather,"[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

 lB 1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See,~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d


                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at •2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On December 6, 2020, Speight submitted a compassionate release request, which the warden

denied on December 17, 2020. See [D.E. 444] 2. The government has not invoked section 3582's

exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2

Accordingly, the court addresses Speight's claim on the merits.

       Speight seeks compassionate release pursuant to section 3582(c)(l}(A). In support of his

request, Speight cites the COVID-19 pandemic, his race, his bout with and recovery from COVID-

19, and his anorexia See [D.E. 437] 2, 5-6; [D.E. 438]. Speight also cites the conditions at FCI

Morgantown, his rehabilitation efforts, his release pl~ and that he has served over half of his

sentence. See [D.E. 413]; [D.E. 437] 6; [D.E. 437-1].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § 1B1.13 cmt. n.l(A)(ii). AlthoughSpeightstatesthathe

suffers from anorexia, he has not demonstrated that he is not going to recover from this condition

or that it cannot be treated while Speight serves his sentence. The same holds true should Speight

again contract COVID-19.      Accordingly, reducing Speight's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 5
       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Speight's bout with and recovery from COVID-19, Speight's anorexia,

Speight' s rehabilitation efforts, and his release plan are extraordinary and compelling reasons under

section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP' s statutory role, and

its extensive and professional efforts to curtail the virus's spread.''). Even so, the section 3SS3(a)

factors counsel against reducing Speight' s sentence. See IIlgb. 997 F.3d at 187-91; Kibble, 992 F.3d

at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL

1874140, at *3-8.

       Speight is 29 years old and engaged in serious criminal conduct from 2017 to 2018. See PSR

[D.E. 185] ft 12-31. As a member of a drug trafficking organiz.ation, Speight is accountable for

distributing 20 grams of heroin and 173.4 grams of cocaine base (crack) at the direction of a high-

Tanking gang member. See id. Moreover, Speight is a recidivist drug dealer with convictions for

possession with intent to sell or distribute a Schedule II controlled substance (two counts), and

mairitaining a vehicle, dwelling, or place for a controlled substance. See id. ft 36-39. Speight also

has a history of violating probation. See id. Nonetheless, Speight has taken some positive steps

while incarcerated. See [D.E. 413] 2; [D.E. 437] 6; [D.E. 437-1].

       The court has considered Speight's exposure to and recovery from COVID-19, his anorexia,

his rehabilitation efforts, and his release plan. Cf. Pcmper v. United States, 562 U.S. 476, 480-81

(2011); IIlgb., 997 F.3d at 187-91; United States v. McDonald, 986 F.3d 402,412 (4th Cir. 2021);

UnitedStatesv. Martin, 916 F.3d389, 398 (4th Cir. 2019). Having considered the entire record, the

stepsthattheBOPhastakentoaddressCOVID-19, thesection3SS3(a)factors, Speight'sarguments,

                                                  6
the government's persuasive response, and the need to punish Speight for his serious criminal

behavior, to incapacitate Speight, to promote respect for the law, to deter others, and to protect

society, the court declines to grant Speight's motion for compassionate release. See, e.g.• Chavez-

Meza v. United States, 138 S. Ct.1959, 1966--68 (2018); High, 997 F.3d at 187-91; RY:ffin, 978 F.3d

at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'g, 809 F. App'x 161 (4th Cir. 2020) (per

curiam) (unpublished).

                                                II.

       In sum, the court DENIES Speight's motion for compassionate release [D.E. 413, 437].

       SO ORDERED. This .11._ day of July 2021.



                                                      JSC.DEVERID
                                                      United States District Judge




                                                7
